FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofMarch 2012 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued asCompany announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Exhibit No. 1 Director/PDMR Shareholding announcement released on 8March 2012 Exhibit No. 2 Investor Round Table on US Business announcementreleased on 12 March 2012 Exhibit No. 3 Intended Sale by Coutts announcement released on 20 March 2012 Exhibit No. 4 Final Results - RBS Holdings N.V. announcement released on 23 March 2012 Exhibit No. 5 Morgan Stanley European Financials Conference announcement released on 27 March 2012 Exhibit No. 1 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4 An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer The Royal Bank of Scotland Group plc 2. State whether the notification relates to (i) a transaction notified in accordance with DTR 3.1.2 R, (ii) a disclosure made in accordance LR 9.8.6R(1) or (iii) a disclosure made in accordance with section 793 of the Companies Act (2006). i 3. Name of person discharging managerial responsibilities/director Christopher Paul Sullivan 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person N/A 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest In respect of a holding of the person referred to in 3 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares Ordinary shares of £0.25 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them The Royal Bank of Scotland plc Trustee Account BAYE and Profit Sharing 8. State the nature of the transaction Participation in The Royal Bank of Scotland Group plc Share Incentive Plan 9. Number of shares, debentures or financial instruments relating to shares acquired 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) 0.0000008% 11. Number of shares, debentures or financial instruments relating to shares disposed - 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) - 13. Price per share or value of transaction £0.26275 14. Date and place of transaction 7 March 2012 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 244,916 shares 0.00041% 16. Date issuer informed of transaction 7 March 2012 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17. Date of grant - 18. Period during which or date on which it can be exercised - 19. Total amount paid (if any) for grant of the option - 20. Description of shares or debentures involved (class and number) - 23. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise - 22. Total number of shares or debentures over which options held following notification - 23. Any additional information - 24. Name of contact and telephone number for queries Aileen Taylor, Group Secretary 0 Name and signature of duly authorised officer of issuer responsible for making notification Aileen Taylor, Group Secretary Date of notification 8 March 2012 Exhibit No. 2 The Royal Bank of Scotland Group plc (RBS) - Investor Round Table on US Business RBS will be hosting an investor roundtable on its US business at its Stamford, Connecticut office at 3.30pm EDT (7:30pm UK time) on Monday 12th March 2012. The slides will be available on the website www.rbs.com/ir shortly after the presentation begins. If you would like a copy of this presentation in a different format (eg. large print, audio or braille) please contact the Investor Relations team on +44 20 7672 1758 or investor.relations@rbs.com. For further information: Investor Relations Richard O'Connor Head of Investor Relations +44 (0) 20 7672 1758 Exhibit No. 3 THE ROYAL BANK OF SCOTLAND GROUP PLC - SALE OF COUTTS' LATIN AMERICAN, CARIBBEAN AND AFRICAN BUSINESS The Royal Bank of Scotland Group plc ("RBS") today announced the intended sale by Coutts, its Wealth Management Division, of its Latin American, Caribbean and African private banking business to Royal Bank of Canada (RBC Wealth Management). The business manages approximately £1.5 billion of assets on behalf of clients located across the three regions. RBC Wealth Management is committed to growing its business in these markets and clients will continue to experience an excellent level of service. This intended sale is in line with Coutts' strategy to focus its growth on key geographies which include the UK, Switzerland, Russia/CIS, the Middle East and selected markets in Asia. For further information: Richard O'Connor Investor Relations +44 (0) 20 7672 1758 Group Media Centre Tel: +44(0)131523 4205 Exhibit No. 4 Amsterdam23 March 2012 RBS Holdings N.V. publishes its 2011 Annual Report RBS Holdings N.V. today announces the publication of its 2011 Annual Report and Accounts. RBS Holdings N.V. and its banking entity RBS N.V. ('RBSH Group') are majority owned by The Royal Bank of Scotland Group plc. Key financials for the year ended 31 December €m €m Total income Profit before impairment losses Operating (loss)/profit before tax at 31 December €m €m Total assets Loans and advances to customers Deposits Equity attributable to controlling interests Capital ratios - Core Tier 1 8.4% 8.7% - Tier 1 12.0% 11.0% - Total 17.5% 15.8% Summary consolidated income statement €m €m Net interest income Fees and commissions receivable Fees and commissions payable Other non-interest income Non-interest income Total income Operating expenses Profit before impairment losses Impairment losses Profit /(loss) before tax Tax charge Profit / (loss) from continuing operations Profit from discontinued operations, net of tax 40 Profit / (loss) for the year Attributable to: Non-controlling interests - Controlling interests Results of operations in 2011 2011 saw good progress in terms of risk reduction and financial soundness despite a much tougher market environment in which to achieve these goals. Customer service and support was sustained well. However, RBS Holdings N.V. recorded a loss for the period of €656 million. The loss resulted from significant non-operating items which occurred in 2011 including an impairment loss of €1,463 million in respect of the impairment of Greek government bonds as a result of Greece's continuing fiscal difficulties. This charge wrote the bonds down to their market price as at 31 December 2011. This loss was partially offset by a gain of €1,290 million on movements in the fair value of own debt, as the volatile market conditions led to a significant widening in RBS N.V.'s credit spreads during the second half of the year. Net interest income decreased in 2011 principally reflecting the significant changes in the structure of the balance sheet in the Non-Core segment and in Global Banking and Markets (GBM). The decrease in Non-Core was largely as a result of the divestitures of operations in 2010. The decrease in GBM was largely due to transfers of businesses to RBS plc in 2011. In addition, RBS Holdings N.V.'s interest margin was negatively affected by the cost of carrying higher liquidity reserves and central bank balances. The profit from Non-interest income increased due to a gain of €1,290 million on movements in the fair value of own debt. This was partially offset by lower trading income in 2011 principally reflecting the significant changes in the structure of the balance sheet in Non-Core and GBM as discussed above. In addition, lower results in GBM were seen, reflecting depressed primary market volumes and limited opportunities in the secondary market. Impairments for 2011 amounted to €1,765 million comprising of an impairment charge of €1,463 million on Greek bonds, as discussed above and commercial loan impairments of €302 million. Total equity as at the 31 December 2011 was €3.3 billion, a decrease of €1.6 billion compared to 31 December 2010. The RBS Holdings N.V. 2011 Annual Report and Accounts is available on the RBS website (www.RBS.com). For further information, please contact RBS Group Investor Relations Investor.relations@rbs.com +44 RBS Group Media Relations +44 (UK) +31 20 464 1150 (NL) Exhibit No. 5 The Royal Bank of Scotland Group plc (RBS) - Morgan Stanley European Financials Conference Bruce Van Saun, Group Finance Director, will present at the Morgan Stanley European Financials Conference in London on Tuesday 27th March 2012 at 2.00pm (UK time). The slides will be available on our website www.rbs.com/ir shortly before the presentation commences. If you would like a copy of this presentation in a different format (eg. large print, audio or braille) please contact the Investor Relations team on +44 20 7672 1758 or investor.relations@rbs.com. For further information: Investor Relations Richard O'Connor Head of Investor Relations +44 (0) 20 7672 1758 Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
